
	
		II
		Calendar No. 94
		112th CONGRESS
		1st Session
		S. 1326
		IN THE SENATE OF THE UNITED STATES
		
			July 5, 2011
			Mr. Paul introduced the
			 following bill; which was read the first time
		
		
			July 6, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To implement the President’s request to increase the
		  statutory limit on the public debt.
	
	
		1.FindingThe Congress finds that the President’s
			 budget proposal, Budget of the United States Government, Fiscal Year 2012,
			 necessitates an increase in the statutory debt limit of
			 $2,406,000,000,000.
		2.Increase in
			 statutory limit on the public debtSubsection (b) of section 3101 of title 31,
			 United States Code, is amended by striking out the dollar limitation contained
			 in such subsection and inserting in lieu thereof
			 $16,700,000,000,000.
		
	
		July 6, 2011
		Read the second time and placed on the
		  calendar
	
